

115 HR 3483 IH: EITC Eligibility Verification Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3483IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require as a condition of the earned income tax
			 credit that an individual be allowed to engage in employment in the United
			 States.
	
 1.Short titleThis Act may be cited as the EITC Eligibility Verification Act. 2.Individuals prohibited from engaging in employment in United States not eligible for earned income tax credit (a)In generalSection 32(m) of the Internal Revenue Code of 1986 is amended—
 (1)by striking (other than and all that follows through of the Social Security Act), and (2)by inserting before the period at the end the following: , but only if, in the case of subsection (c)(1)(E), the social security number is issued to a citizen of the United States or pursuant to subclause (I) (or that portion of subclause (III) that relates to subclause (I)) of section 205(c)(2)(B)(i) of the Social Security Act.
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			